©

a Case 2:19-cv-00193-KS-MTP Document 12 Filed 01/07/20 Page 1 of 2
lo the /fenoerble,

he Unites States Disteck Coupe ft
Southeastez,) Dishere) of AU 88155) ppl

MY (PFKEM 10

SOUTHERN DISTRICT OF MISSISSIPP]

     

   

JAN 07 2020

 

    
 

: ARTHUR JOHNSTON
Vo OEPUTY
S10 144

   

iy '
Am (srhrsod, ngek-Oh~s typhere +f Vue

uni Stole. A Bei pc) Pog erg a Ageat

(Bar /0033/) MARRS £. Payeos LD has

Clee Se ’ SH 1
tod aU Sze “ey NAIVIE pay y 4 pbrudalén ANIVEC.
wn

A hee ZL |
nm x Fenny ge “fA Mae We. fbstiog (Piece
ad b} Collec f. de Anal Bauk OpERA Jing ous oft

Mai J 8 ‘
/ 44 Gua ehece d Sh Aes Angeles Cah Lorennia

oe avo) hy- Const pudeinpe So- Called

: es Cr to. Tr diucecte Velie Agaiveh
7€ Feesilen| of the United! SfeHec f Mneeick.

lhe Henoenhle Danial Io (Ruin)

(Jw) Wid, fal] awdee stand wy awd kwowledge
Me. HEP ZY (10033: ) has @eceiled paces SLpupfe
dius CséE 18 bé-0g | lui! be deeded Roo ew lezed
iw bedoge Jhe MentRnble Couet: The Ua ted
StaAtes Dis tecict Coup t- Lasttev Dwvisten Ad
Reh mend, Cueginia. ty af Jig bret,

Hs bas No Right w La) Regu est the .
as myssal af any Law ful matte. He fas No Such
hans) kvewlee a2 pit plot Hus manttec, Nowe.
Case 2:19-cv-00193-KS-MTP Document 12 Filed 01/07/20 Page 2 of 2 eS

ay ‘s my Lehel Sint Me. Hares EF Powees
I Baitish Fo“%erga Ke qisteg No. 170023 / Is
Pp Yalg Pt € Clouse # of Upgraca ag nish Ihe Coaep
ef Mississipps,

Mes tht} 242 must 26 Teer J wi Viegerira

wheee T live pwd b ale She fe avd Not ri bbe
Gerd she¢~ of, MVIISS SS upp" ful have vevee Se
atk on fer GRACOUS S6i/.

Mk. Hakecs F. Fewees Arnel Peuny Nitec
A ban Stevices, 2L¢ Are USING Crk Achrow No.

Z:19-CV~ 00193-KS-MTP

My Remedy /s tha} wv The Hower ible Couek
am STATES Dis 7eicer7 CO¢dpr FOR THE
[SS 7, ,
FAN DIVISION AT RICHMOND, VoReDNiA

holds Ys Petyr
Shak, Se dem, M0 (F-cv- 834 we ¢

li Sirtiny,
5 eI a ca eae By C/ tbarasgrl, Aare - C1 Terea Pyteen,

/aciafe Mew Vessco Oo,

  

S wig poled + betel 2/ As 2
Sp kee pond. SO fava Lane do.
